DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, 16, 17, 19-22, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,420,251 to James et al.
Regarding claim 1, James teaches a device comprising: a deformable substrate (a flexible, non-transparent material 4, such as, for example, silicone rubber); a first waveguide (fiber 1) disposed in the deformable substrate; a second waveguide (fiber 2) disposed in the deformable substrate; wherein the first waveguide is spaced apart from the second waveguide in a first state in which the deformable substrate is not deformed (Fig. 1); and wherein the first waveguide and the second waveguide are 
Regarding claim 4, the transparent material 4 is a one piece construction as illustrated in Fig. 2.
Regarding claims 5, 6, the transparent material 4 maybe silicone rubber (col. 3, line 1-14).
Regarding claim 8, the two fibers 1, 2 are parallel in un-deformed state as illustrated in Fig. 1.
Regarding claim 10, the two fiber are parallel in proximity as illustrated in Figs. 1, 2.
Regarding claim 16, James teaches a suitably sized array of active and passive fibers may be arranged in different planes in order to concurrently monitor several likely deformation points over a region. (col. 4, lines 3-6)
Regarding claim 17, since the fibers are arranged in a single cable, they all have the same length.
Regarding claim 19, since the device taught by James meets the physical limitations claimed and appear patentably indistinguishable, a prima facie case of either anticipation or obviousness has been established and the claimed properties are presumed inherent to the device. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 20, James teaches a detector (detecting surface 32) and a controller (an analyzer 34 interfaced with detecting surface 32), wherein a relative change in intensity at detecting surface 32, the shift in polarization angle, and the extent of depolarization of the output light signals can be compared by analyzer 34 with the corresponding initial optical characteristics sensed prior to 
Regarding claim 21, James teaches a method comprising providing a device including a deformable substrate (a flexible, non-transparent material 4, such as, for example, silicone rubber); a first waveguide (fiber 1) disposed in the deformable substrate; a second waveguide (fiber 2) disposed in the deformable substrate; wherein the first waveguide is spaced apart from the second waveguide in a first state in which the deformable substrate is not deformed (Fig. 1); and wherein the first waveguide and the second waveguide are arranged to directly couple in a second state (Fig. 3), responsive to deformation of the deformable substrate by an external force (the displacement of the fiber is in response to an applied force provides an indication of a deformation occurring, Summary), transmitting electromagnetic radiation through the first waveguide (via a light source 5, Fig. 3); and coupling the first waveguide with the second waveguide responsive to deformation of the deformable substrate by an external force, to cause at least a portion of the electromagnetic radiation of the first waveguide to be transmitted through the second waveguide (at location 10 of the deformation, Fig. 3).
Regarding claim 22, since the device taught by James meets the physical limitations claimed and appear patentably indistinguishable, a prima facie case of either anticipation or obviousness has been established and the claimed properties are presumed inherent to the device. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 26, the first and second fiber only couple at the location 10 upon deformation of the substrate as illustrated in Fig. 3.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over James et al.  James teaches the device having the deformable substrate 4 made of silicone rubber as stated above but does not specify an elastic modulus.  However, the elastic modulus of the substrate is a result effective variable in James’s invention since it must be low enough to allow deformation of the substrate and the fiber subsequently while also high enough to protect the fibers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a range of elastic modulus best fitted for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over James et al.  James teaches the device having the deformable substrate embedding two optical fibers as stated above but does not specify a distance between the optical fibers.  However, distance is a result effective variable in James’s invention since it must be small enough to allow direct coupling between the fibers under deformation of the substrate, while also large enough to protect the fibers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform routine experimentation to determine a distance best fitted for this application, since this has been held to be within the general skill of a worker in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 12, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. as applied to claim 1 above, and further in view of U.S. PGPub 2011/0098576 to Hollstien.  James teaches .
Allowable Subject Matter
Claims 2, 3, 9, 23-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Given  the nature of James’ invention using a compact sensor cable 7, additional modifications to arrive at the claimed limitation would not have been reasonable or possible to a person of ordinary skill in the art, when considered in view of rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883